Worrill, J.
Mrs. Leta Kelley sued Van C. Sewell and Clifford S. Vitter in the Civil Court of Eulton County for damages of $1583.79, and alleged substantially as follows: On or about February 23, 1949, the plaintiff stored certain personal property with the defendants at their warehouse, for which the plaintiff paid $12.50 for cartage and storage. The defendants are bailees for hire. On October 16, 1949, one of the defendants’ employees began to repair the gasoline tank of a transfer truck, inside the defendants’ warehouse, by draining the gasoline. An electric light bulb nearby exploded, causing the gasoline to ignite, and resulting in the burning of the warehouse and the property of the plaintiff. The defendants did not exercise ordinary care in repairing the truck in the building in which the plaintiff’s property was stored, in attempting that type of repairs on the truck, in having gasoline in the building with the plaintiff’s property, and in having an electric light bulb near the gasoline. The defendants filed general demurrers to the petition and also special demurrers to each specification of negligence. The exception is to the judgment overruling the demurrers. Held:
*405Decided February 28, 1952.
James L. Flemister, for plaintiffs in error.
Ben T. Beasley Jr., contra.
1. The alleged negligence at the time of the explosion of an electric light bulb, an unforeseeable occurrence, without any fault of the defendants, while they were draining a gasoline tank on a nearby truck in the defendants’ warehouse in which the plaintiff, as bailor, stored certain personal property, did not constitute any violation of duty toward the plaintiff, and the court erred in overruling their general demurrer.
2. The grounds of the special demurrer which attacked the allegations of negligence were erroneously overruled.

Judgment reversed.


Sutton, C. J., and Felton, J., concur.